                        IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                     MEMORANDUM DECISION AND
                      Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR EARLY TERMINATION
v.                                                   OF SUPERVISED RELEASE

CODY OTIS KAHUS,
                                                     Case No. 2:10-CR-689 TS
                      Defendant.
                                                     District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion for Early Termination of

Supervised Release. For the reasons discussed below, the Court will grant the Motion.

                                        I. BACKGROUND

       On September 29, 2010, Defendant pleaded guilty to being a felon in possession of a

firearm. On February 8, 2011, Defendant was sentenced to a term of 100 months in the custody

of the Bureau of Prisons, to be followed by 36 months of supervised release.

       Defendant began his term of supervision on October 20, 2017. In his Motion, Defendant

represents that he has complied with the terms of his supervised release, remained drug free,

obtained employment, and made overall improvements in his life. Consultation with

Defendant’s supervising officer confirms that he has done well on supervision. The government

has indicated that it does not object to Defendant’s request.

                                        II. DISCUSSION

       18 U.S.C. § 3583(e) permits the Court to terminate supervised release at any time after a

defendant has completed at least one year of supervised release, but prior to completion of the



                                                 1
entire term, if the Court is satisfied that such action is (1) warranted by the conduct of an

offender and (2) is in the interest of justice. In making this determination, the Court is directed

to consider the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable.

       Having considered these factors, reviewed the docket and case file, and consulted with

Defendant’s supervising officer, the Court finds that early termination of Defendant’s term of

supervised release is both warranted by the conduct of the offender and in the interest of justice.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Early Termination of Supervised Release

(Docket No. 39) is GRANTED. It is further

       ORDERED that Defendant’s term of supervised release shall be terminated effective

immediately and this case shall be closed.

       DATED this 4th day of March, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                  2
